DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. Regarding arguments on the rejection of claim 1 under 35 USC 102, applicant argues that in the present application presents the claim wherein: “the relative central intensity reduction at the retina is greater than the relative central intensity reduction at a LAL plane”, whereas in the cited prior art the relative central intensity reduction does not meet this limitation as the central illumination reduction shown by Kornfield in Figs 15C-D has an intensity of zero at both a lens plane and at the retina, thus there is no substantial reduction in intensity. Further, applicant has noted the instant application para [0019] to show the purpose of the claimed language; “This beam-shaping is innovative, as it simultaneously satisfies competing and seemingly contradictory requirements. The protective beam-shaper 200 is designed to greatly reduce a central intensity of the light beam 115 at the retina 25 to protect the fovea 35, while reducing the central intensity of the light beam 115 only moderately at the LAL plane, so that the optical characteristics of the LAL 50 are not modified by the shaped intensity pattern of the light beam 115.”
	Examiner notes this argument; however examiner first points to paras [0124]-[0125] to show that the light delivery system of Kornfield intends to perform the same function as the present application, where the system is designed to illuminate an anterior portion of the eye with light, while substantially avoiding substantially illuminating the “retinal anti-target” region of the retina which may cause irritation or damage to the retina. Further, Kornfield presents several irradiance profiles of different reference planes within a simulated eye in Figs 15A-D.  Here applicant has argued that based 2) or at least a non-zero rather than a minimum intensity (0 mW/cm2) as applicant has interpreted the figure, which would render the applicants arguments moot. Examiner considers this based on the following evidence: 

    PNG
    media_image1.png
    574
    515
    media_image1.png
    Greyscale
The scale bar on Fig 15C uses a dark coloration for indicating both a high and low intensity measure as seen in the annotated figure below , applicant has used this to suppose that the central region has an intensity of 0 mW/cm2, however this scale also indicates this region could be a maxima as seen in the upper box below

Figure 15C shows the post lens plane and references it as 405, this plane can also be seen in Fig 14A&B (as shown below) as part of the ray tracing simulation, in this figure the plane in question 405 can clearly be seen to have a plurality of rays traced through the central 
    PNG
    media_image2.png
    567
    387
    media_image2.png
    Greyscale
the scale on Fig 15C
As further evidence, examiner considers the plane on which the lens, which may be a light adjustable lens [0137], itself occupies (rather than the post-lens plane 405 which serves as an approximate indicator of the light intensity at the lens); the actual intensity exposure of the LAL would be a some manner of composite exposure between the intensities of the pre-pupil plane 404 as seen in Fig 15B and the intensity of the post lens plane 405 in Fig 15C, thus even if the applicants interpretation of Fig 15C were correct and indicated that the central intensity at the post lens plane 405 to be 0 mW/cm2, the actual intensity exposure of the LAL would be a non-zero number somewhere between the value of the pre-pupil plane 2 as seen in Fig 15B) and the supposed 0 mW/cm2 the applicant assumes the intensity to be at the central region of the post-lens plane 405. Even in this case, the intensity exposure at the LAL would still be non-zero. 
Regarding arguments on dependent claims 2-7, applicant has argued that the teaching of Kornfield does not teach wherein “the relative central intensity reduction of the intensity pattern of the light beam is a ratio of a maximum intensity minus a reduced beam center intensity, divided by the maximum intensity.” Applicant has noted that the design to meet this limitation is “far from obvious that mathematical manipulation can achieve the claimed intensity profile and then references claim 10’s beam obscuration disk. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the beam obscuration disk”) are not recited in the rejected claim (applicant brings into question the logic rejecting claim 2 then references the disk of claim 10, which is rejected using a secondary source).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further notes that the inventive engineering need only described the intensity profile according to claim 2. Kornfield achieves this through a radial light arrangement (similar to claim 14) and thus the inventive engineering the applicant argues on is irrelevant to the overall rejection of claim 2. 
	Applicant further rebuts the logic for the rejection of claim 2 as Kornfield is directs effort at achieving “[0105] ... calculations [are] described for the case in which the goal is to apply substantially uniform irradiation to the cornea.” Examiner notes this goal of Kornfield, but further notes that the system additionally may be used for locking in a LAL [0137] and the irradiation manipulations of paras [0100]-[0110] remain relevant when considering optimizing the irradiance for this objective. Examiner points out that outside of claim 1, the dependent claim 2 is rejected under 35 USC 103 as being obvious in view of Kornfield rather than anticipated under 35 USC 102 by Kornfield. This is because Kornfield 
Applicant’s arguments that dependent claims 2-14 are patentable based on the patentability of claim 1 are further not persuasive, as can be seen by the above arguments against the patentability of claim 1.
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornfield (US20120310141A1).
	Regarding claim 1, Kornfield et al. teaches a light delivery/illumination system (claim 1) for use with a light adjustable lens ([0137] light delivery to light adjustable lens implant), the system comprising: a LED illuminators to generate a beam source [0098], and a beam shaping system where the central intensity pattern varies along the optical axis [0124]-[0125] (Fig 3 shows various planes of interest at different depths on the optic axis; Figs 15A-D show the intensity of light delivered at these planes with a central intensity varying along the depths), with a relative central intensity reduction that is greater at 
	Regarding claim 9, Kornfield teaches the system of claim 1 and using the delivery device to lock-in a light adjustable lens [0137].
	Regarding claim 14, Kornfield teaches the system of claim 1 and an annular illumination source and beam shaper generating an annular intensity pattern with a greater central intensity at the lens planes than at the retina [0111] [0265] (Fig 4A, Figs 15A-D).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kornfield (US 20120310141 A1).
	Regarding claim 2, Kornfield teaches the system of claim 1 and a light delivery system wherein the central intensity reduction pattern varies across its diameter (Fig 15A-D the intensity is varied over the diameter of each surface/plane), and where the system can be modified based on the parameters of the light sources to alter the intensity at given location according to known mathematical relationships [0100]-[0110], with this variation in mind it would be obvious to one of ordinary skill in the art to modify the device of Kornfield to create and intensity pattern where the central intensity is equal to the maximum intensity minus a reduced beam center intensity, divided by the maximum intensity. This modification would be made with the goal of delivering a “distribution of irradiation delivered to a target in the anterior segment (lens) and substantially avoiding irradiation at the anti-target in the posterior segment (retina with fovea and macula)” [0098]. 

	Regarding claim 4, Kornfield teaches the system of claim 3 where the central region includes the fovea [0125]; the central region shown in the embodiments of Kornfield is larger than 2mm (Fig 15D), however examiner considers the teachings of the system to be modified based on the parameters of the light sources to alter the intensity at areas on the incident planes according to known mathematical relationships [0100]-[0110] and variation in the parameters of the treatment system [0261]-[0267], with these variations in mind it would be obvious to one of ordinary skill in the art to modify the device of Kornfield to create a central intensity pattern on the retina which is smaller (less than 2mm) than what is explicitly taught through routine experimentation of the treatment device parameters. This modification would be made with the goal of delivering a “distribution of irradiation delivered to a target in the anterior segment (lens) and substantially avoiding irradiation at the anti-target in the posterior segment (retina with fovea and macula)” [0098]; while Kornfield teaches a larger area to protect; the essential area to protect is the fovea, which is less than 2mm large (seen in Fig 2B). Because of this one of ordinary skill would recognize that although the size of protection is reduced in the optimization, the key retinal structures can remain protected. 
	Regarding claim 5, Kornfield teaches the system of claim 2 and where the intensity pattern on the central macular region of the retinal plane is negligible [0266] or less than 0.1 mW/cm2 (Fig 15D, the central illumination is at a minimum intensity which is measured to be 0 mW/cm2).
	Regarding claims 6 and 7, Kornfield teaches the system of claim 1 and further teaches where the system provides varying intensity profiles at different planes within the eye including: the retinal plane, the lens plane, the corneal surface plane [0040] (Fig 15A-D); each of these profiles includes a variance in the central intensity relative to peripheral regions. At the retinal plane 15D, the central intensity .
Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kornfield (US 20120310141 A1) as applied to claim 1 above, and further in view of Kessel (US 20110202114 A1).
	Regarding claim 8, Kornfield teaches a system substantially as claimed in claim 1. Kornfield does not teach where the system uses the wavelength of claim 8. Kessel teaches a device delivering light to the eye [0121] where the system uses light in the 300nm-450nm [0162]-[0170]. It would be obvious to one of ordinary skill in the art at the time of invention to have modified the light delivery system of Kornfield with the treatment wavelength of Kessel because this modification comprises a simple substitution of one known element (LEDs with wavelength of 520nm [0245]-[0247]) for another (LED sources emitting at 300nm-450nm) to obtain predictable results (the delivery system will use a lower wavelength range for treatment). 
	Regarding claim 10, Kornfield teaches a system substantially as claimed in claim 1. Kornfield does not teach wherein the system uses a disk to reduce central irradiation. Kessel teaches a device delivering light to the eye [0121] where the beam is shaped by a protective stop (obscuration disk) placed at a conjugate plane to the retina so that the image/shadow of the stop is projected to the fovea as a protective measure (Fig 15C [0190]-[0192] [0291] (examiner considers that by placing this stop the shadow at the central region would reduce the central intensity in the manner described in the instant application para [0031]). It would be obvious to one of ordinary skill in the art at the time of invention to 
	Regarding claim 12, Kornfield teaches a system substantially as claimed in claim 1. Kornfield does not teach wherein a beam attenuator shapes the intensity pattern. Kessel teaches a device delivering light to the eye [0121] where the system includes a beam modulator/attenuator, where the beam is treated by the modulator to vary intensity [0293]; with the goal of varying the intensity to protect the fovea [0289] (examiner considers that by varying the intensity to protect the fovea, the central intensity will be lowered at the retina; one of ordinary skill in the art would recognized the placement of this attenuator could be modified to be place in the optical path so that the attenuation is greater at the retina than at the lens plane, as seen in claim 10 by placing the stop at the retina conjugate plane). It would be obvious to one of ordinary skill in the art at the time of invention to have modified the light delivery system of Kornfield with the beam modulator of Kessel because “when exposing the eye to light there is a risk of damage, in particular retinal damage and particularly damage of the fovea. One embodiment of the invention provides means for radiation protection of the retina and/or the fovea.” [0191] Further, examiner notes this modification comprises the use of known technique (beam modulator to shape intensity profile to protect the fovea) to improve similar devices (systems to deliver light to the eye) in the same way (the sensitive areas of the retina may avoid damage from incident light intensity).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kornfield (US-20120310141-A1) in view of Kessel (US-20110202114-A1) as applied to claim 12 above, and further in view of Platt (US-20020100990-A1).
	Regarding claim 13, Kornfield in view of Kessel teaches a system substantially as claimed in claim 12. Kornfield in view of Kessel does not teach an LCD attenuator. Platt teaches a beam intensity shaper which is a LCD [0038] in transmission mode [0071]. It would be obvious to one of ordinary skill in the art at the time of invention to have modified the light delivery system with beam modulation of Kornfield in view of Kessel with the LCD array attenuator of Platt as this modification comprises a simple substitution of one known element (beam intensity modulator of Kessel) for another (LCD array attenuator of Platt) to obtain predictable results (a substitute system that performs the same intensity modulation).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kornfield (US 20120310141 A1) in view of Kessel (US 20110202114 A1) as applied to claim 10 above, and further in view of Donitzky (US 20160236006 A1).
	Regarding claim 11, Kornfield in view of Kessel teaches a system where a protective stop limits intensity on a retinal plane, but not that the stop is part of a beam aperture. Donitzky teaches a beam delivery system for use in the eye [0017]-[0019] where an aperture limits light intensity allowed through it. It would be obvious to one of ordinary skill in the art to have modified the protective stop of Kornfield in view of Kessel to include a perimeter aperture of Donitzky because the aperture may allow “the intensity of the light may be adjusted” [0034], in this way the aperture may allow for further intensity control when added to the central protective stop. Further, examiner notes this modification comprises a use of known technique (aperture stop to control intensity) to improve similar devices (ophthalmic light delivery systems) in the same way (an aperture allows for more control over intensity delivered to the eye).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 February 2022